Citation Nr: 1548269	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  14-15 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Anthony Vieux, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  He also served in the Army Reserve from July 1971 to July 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2015, the RO was in receipt of an application for service connection for high blood pressure, hepatitis C, and lung disease.  Because these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board refers them to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In May 2012, the RO issued a rating decision granting service connection for PTSD with an evaluation of 70 percent effective July 29, 2002.  In the Veteran's timely notice of disagreement, he argues that he is entitled to a rating of 100 percent for his service-connected PTSD and raised a claim for a total disability rating based on individual unemployability (TDIU).  See Notice of Disagreement (December 2012).  Subsequently, in September 2013, the RO issued a rating decision granting entitlement to a TDIU secondary to PTSD effective July 29, 2002.  

In the Veteran's substantive appeal of the May 2012 rating decision, he argues that he is entitled to a rating in excess of 70 percent for PTSD because he was granted a TDIU and the evidence of record establishes total occupational impairment due to PTSD.  See Substantive Appeal (May 2014).  The Board notes that entitlement to a rating of 100 percent for PTSD requires total occupational and social impairment.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  However, total social impairment is not a requirement for TDIU.  Therefore, the Veteran's total occupational impairment and receipt of a TDIU secondary to PTSD is not conclusive evidence for entitlement to a rating of 100 percent for PTSD, and the Veteran has to establish total social impairment in order to receive a rating of 100 percent. 

The evidence indicates that the Veteran's PTSD has worsened since his last VA examination in December 2011.  Specifically, the December 2011 VA examination shows that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  However, total occupational and social impairment was not indicated and the Veteran had a Global Assessment of Functioning (GAF) score of 50.  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends and unable to keep a job).  Nevertheless, a VA treatment note dated June 2012 indicates that the Veteran had a GAF score of 39 for the prior year and a current GAF score of 41.  VA Treatment Records (June 26, 2012).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., avoids friends, neglects family, and is unable to work).  As the evidence of a declining GAF score suggests a material change in the Veteran's disability, reexamination is warranted under 38 C.F.R. § 3.327 (2015).

During the December 2011 VA examination, the Veteran stated that he was receiving benefits from the Social Security Administration (SSA).  In February 2012, a VA staff psychiatrist indicated that the Veteran reported he was receiving SSA benefits.  VA Treatment Records (February 14, 2012).  In addition, the Veteran reported in his May 2012 application for a TDIU that he receives SSA disability benefits.  As records pertaining to these SSA benefits may be relevant to the appeal, they must be associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2015); see Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete SSA disability records for the Veteran, to include underlying medical records upon which any SSA disability decision was based.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain complete VA treatment records from July 2013 to the present.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  After the development in 1-2 has been completed, schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner is to identify the current severity of the Veteran's service-connected PTSD.  The examiner is to review the entire claims file.  The examiner should specifically address the Veteran's level of occupational and social impairment resulting from his service-connected PTSD.  The examination report must include a complete rationale for all opinions expressed.

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







